DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
What is claimed is:
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 8, and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being  anticipated by Beltramello (U.S. 2007/0119031).
As for Claim 1, Beltramello discloses a fastening device, being configured to be attached to an activity equipment (B), and the fastening device comprising two opposing portions (M and 1), at least one of which is detachable from the activity equipment and includes:
a buckle (1), comprising at least one positioning pillar (third pin 10); and
a flexible band (F), comprising an end portion (end of F), which is provided with at least one positioning hole (12);

2. The fastening device of Claim 1, wherein each of the two opposing portions is detachable from the activity equipment (see Fig. 1).
3. The fastening device of Claim 2, wherein the buckle comprises a body (3) and a cover (4), wherein the cover is covered on an accommodating base of the body (base of 3) so that the end portion of the flexible band is clamped between the cover and the accommodating base (see Figs. 3-4).
4. The fastening device of Claim 3, wherein the at least one positioning pillar is formed on a bottom surface of the accommodating base (see Fig. 5).
6. The fastening device of Claim 4, wherein the accommodating base further comprises two second limiting bumps (second and fourth pin 10) which are symmetrical and formed on the bottom surface of the accommodating base with a second spacing therebetween (see Fig. 2), and the at least one positioning pillar is located between the two second limiting bumps (see Fig. 2), wherein the second spacing is substantially smaller than an outer diameter of the flexible band (see Fig. 2).
8. The fastening device of Claim 3, wherein the buckle has a front end (end where F is inserted) which is configured to be attached to a buckling device of the activity equipment, and wherein the front end of the buckle forms a buckling portion (20) extending from the accommodating base.
10. The fastening device of Claim 8, wherein a second mortise (16) is centrally formed at an interface between the accommodating base and the buckling portion, and the cover has a second tenon (15) which is correspondingly buckled with the second mortise.
11. The fastening device of Claim 2, wherein the flexible band is one of a solid tube or a hollow tube, wherein the flexible band is provided with a plurality of positioning holes which are equidistantly arranged along an axial direction of the flexible band (see Fig. 2).
12. The fastening device of Claim 11, wherein the plurality of positioning holes are at least partially formed all way through the flexible band in a radial direction of the flexible band (see Fig. 2).
As for Claim 13, Beltramello discloses a fastening device, being configured to be attached to an activity equipment (B), and the fastening device comprising two opposing portions (M and 1), one of which extends from the activity equipment, and the other includes: 
a buckle (1), comprising at least one positioning pillar (10); and
 a flexible band (F), comprising an end portion, which is provided with at least one positioning hole (12); 
. 
Allowable Subject Matter
Claims 5, 7, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M UPCHURCH whose telephone number is (571)270-7957. The examiner can normally be reached 6AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/DAVID M UPCHURCH/               Examiner, Art Unit 3677